Citation Nr: 0027599	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for chronic degenerative disease of multiple 
joints.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from August 1977 to 
October 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

We note that a video conference hearing was conducted in 
August 2000, pursuant to a May 2000 Board remand decision.  
At that time, the appellant submitted additional evidence, 
which has been associated with the claims folder.  He also 
waived consideration of this evidence by VARO in the first 
instance.


FINDINGS OF FACT

1.  VARO denied service connection for arthritis/bursitis in 
an October 1989 rating decision as a chronic disability of 
the joints was not shown.

2.  Evidence submitted since VARO's October 1989 denial is 
new and material to the issue of service connection since it 
was not considered on the previous adjudication of the claim 
and tends to show the presence of a chronic disability of the 
left elbow, hips, and low back.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between any currently shown joint disorder 
and the appellant's period of service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for degenerative disease of multiple 
joints (arthritis/bursitis) has been presented.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).
2.  A well grounded claim for service connection for 
degenerative disease of multiple joints (arthritis/bursitis) 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VARO denied the appellant's claim for service connection for 
arthritis/bursitis October 1989.  The appellant was notified 
of this decision and it became final.  A final rating 
determination is not subject to revision upon the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 
20.1100 (1999).  Under pertinent law and regulations, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court), the Board may 
reopen and review a claim which has been previously denied 
only if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.
The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet.App. 
1 (1998).  Hodge provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.

In this case, VARO denied service connection for 
arthritis/bursitis in an October 1989 rating decision as a 
chronic disability of the joints was not shown.  VARO 
considered in this decision the service medical records, 
which showed that the appellant was involved in a motorcycle 
accident in May 1980.  Following this accident, the appellant 
had right elbow, knee, right wrist, hand, and shoulder 
complaints.  In August 1981, the impression was arthritis 
versus bursitis of the left shoulder and knee.

The evidence submitted since VARO's October 1989 denial 
consists of outpatient treatment records dated January 1991 
through June 2000 from the Lyster U.S. Army Hospital, and 
sworn testimony from a video conference hearing conducted in 
August 2000.  The medical evidence shows diagnoses for 
bursitis of the left elbow, degenerative changes of the hips, 
and mechanical low back pain.  As this evidence was not 
considered during the October 1989 adjudication, it is new; 
and, as it tends to show the presence of chronic joint 
disability, the absence of which formed the basis of the 1989 
denial, it is material.  This evidence bears directly and 
substantially upon the specific matter under consideration.  
Moreover, it is so significant that it must be considered in 
order to fairly decide the merits of this claim.  
Accordingly, the claim is reopened.

Upon reopening the claim a determination must then be made as 
to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits 
ensuring that the duty to assist pursuant to 38 U.S.C.A. § 
5107(a) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  To establish that his claim 
is well grounded, there be competent evidence of a current 
disability; a disease or injury which was incurred in 
service; and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In this case, the appellant asserts that he has joint 
disability, or degenerative disease, due to service.  It is 
unclear if he believes this is due to his in-service 
motorcycle accident.  His assertions are presumed credible 
for the purpose of determining whether his claim is well 
grounded.  See King v. Brown, 5 Vet.App. 19 (1993).  
Notwithstanding, the appellant has not presented competent 
medical evidence relating any currently shown joint disorder 
to his period of service.  As indicated above, a well 
grounded claim requires competent medical evidence showing a 
nexus, or link, between the current disability and the in-
service disease or injury.  See Caluza, supra.  Furthermore, 
the appellant as a lay person is not competent to offer an 
opinion on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  Therefore, the Board finds that the reopened 
claim for service connection for degenerative disease of the 
joints (or arthritis/bursitis) is not well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  See Winters, supra. at 219; see 
38 U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Additionally, since the claim is not well grounded in this 
case, the VA has no further duty to assist the appellant in 
developing the record to support his claim.  See Epps, supra. 
at 1467-68 ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").  Furthermore, the Board is not aware of 
the existence of additional relevant evidence that could 
serve to make the claim well grounded and the Board's 
decision in this case adequately informs the appellant of the 
evidence necessary to establish his claim.  As such, there is 
no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify the appellant of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

To the extent of the finding that new and material has been 
presented to reopen the claim for service connection for 
degenerative disease of multiple joints, the appeal is 
resolved in the appellant's favor.

Service connection for degenerative disease of the multiple 
joints (originally claimed as arthritis/bursitis) is denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

